Citation Nr: 1543001	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left knee for the period prior to September 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to April 1979.  This appeal arose before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the RO issued a rating decision that granted separate service connection and a 10 percent evaluation for limitation of extension of the left knee from September 2, 2011.  In February 2013, the Board issued a decision in which the Veteran's claim for an increased evaluation for the service-connected left knee sprain/strain was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  Based on a Joint Motion for Remand, a February 2014 CAVC Order remanded the case to VA.

In August 2014, the Board issued another decision.  This decision found that entitlement to an evaluation in excess of 10 percent for the residuals of the left knee sprain/strain was not warranted.  It also awarded a 10 percent evaluation, but no more, for limitation of extension of the left knee prior to September 2, 2011, and denied an evaluation in excess of 10 percent after September 2, 2011.  The Veteran appealed this decision to CAVC.  Based on a Joint Motion for Remand, a June 2015 CAVC Order remanded only that part of the August 2014 Board decision that had awarded a 10 percent, but no higher, evaluation for limitation of extension of the left knee prior to September 2, 2011, with the remainder of the Board decision left undisturbed.  

VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  In August 2014, the Board issued a decision that found that entitlement to an evaluation in excess of 10 percent for the residuals of the left knee sprain/strain was not warranted.  It also awarded a 10 percent evaluation, but no more, for limitation of extension of the left knee prior to September 2, 2011, and denied an evaluation in excess of 10 percent after September 2, 2011.  The Veteran appealed this decision to CAVC.  Based on a Joint Motion for Remand, a June 2015 CAVC Order remanded only that part of the August 2014 Board decision that had awarded a 10 percent, but no higher, evaluation for limitation of extension of the left knee prior to September 2, 2011, with the remainder of the Board decision left undisturbed.  

Accordingly, that part of the August 7, 2014 Board decision that denied a rating in excess of 10 percent for limitation of extension of the left knee prior to September 2, 2011, is vacated and a new decision will be entered as if that part of the August 2014 decision had not been issued.


FINDING OF FACT

Prior to September 2011, the Veteran's service-connected left knee was manifested by no more than 10 degrees of limitation of extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for limitation of extension of the left knee prior to September 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The notice requirements were met in this case by letters sent to the Veteran in November 2006, prior to the initial unfavorable decision on the claim, as well as in May 2008 and August 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran's Social Security Administration (SSA) records have been obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in December 2006, August 2008, and September 2011.  Any opinions were rendered by medical professionals following thorough examinations and interview of the appellant and review of the evidence of record.  The examiners obtained an accurate history and considered the Veteran's assertions.  The examiners laid a factual foundation and reasoned bases for the conclusions that were reached.  The Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 

Law and regulations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Limitation of extension of a leg to five degrees warrants a zero percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating requires that extension be limited to 10 degrees, and a 20 percent rating requires that extension be limited to 15 degrees.  Id.  A 30 percent rating requires that extension be limited to 20 degrees, and a 40 percent rating requires that extension be limited to 30 degrees.  Id.  The normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2014).

The CAVC has held that "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'  Alaska Airlines, Inc v. Johnson, 8 F.3d 791, 795 (Fed.Cir. 1993) (quoting Parsons v. United States, 229 Ct.Cl 335, 670 F.2d 164, 166 (1982)).  In applying the presumption of regularity, courts presume that, in the absence of clear evidence to the contrary, public officials have properly discharged their duties. See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see also Davis v. Brown, 7 Vet. App. 298, 300 (1994); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992)."  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  CAVC held that "[t]his Court has applied the presumption of regularity to processes and procedures throughout the VA administrative process."  Id.  Therefore, the Board finds that the presumption of regularity applies to the conduct of examinations and evaluations conducted by VA personnel.

Neither the December 2006 examiner nor the August 2007 physical therapy reviewer specifically indicated whether they used a goniometer in measuring the range of motion of the Veteran's left knee.  However, regulations clearly state that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within VA.  38 C.F.R. § 4.46 (2015).  Therefore, presuming that the examiners carried out their duties correctly, the Board finds that both examiners would have used goniometers to measure the range of motion of the Veteran's left knee, as required by regulation.

Factual background and analysis

The Veteran was examined by VA in December 2006.  In pertinent part, the examiner noted that the left knee displayed zero degrees of extension and zero to 140 degrees of flexion.  There was no evidence of pain on motion and the range of motion remained the same after five repetitions.

VA treatment records developed between January 2007 and April 2008 referred to complaints of left knee pain.  The Veteran was referred to physical therapy in August 2007.  The consultation report noted that extension of the left knee was minus 20 degrees.

VA afforded the Veteran another examination in August 2008.  As to range of motion, the examiner noted that extension was zero degrees on both active and passive movement.  After five repetitions, extension was zero degrees.  It was specifically noted that there was no additional limitation of joint function on repetitive testing. 

Another VA examination was conducted in September 2011.  On range of motion testing, extension was to 5 degrees, with objective evidence of pain at 5 degrees.  Repetitive movement resulted in extension being further limited to 10 degrees.  

Prior to September 2, 2011, the totality of the evidence indicated that an evaluation in excess of 10 percent pursuant to Diagnostic Code 5261 was not warranted.  38 C.F.R. § 4.71a.  At its worst, extension was limited to 5 degrees, and further limited to 10 degrees after repetitive motion.  The majority of the measurements, for example, those recorded in December 2006 and August 2008, noted that extension was normal at zero degrees.  38 C.F.R. § 4.71a, Plate II.  The September 2011 examination noted that extension was limited to five degrees and to 10 degrees after repeated movement.  The Board is cognizant of the August 2007 physical therapy consultation that noted that extension was minus 20 degrees; however, this measurement is markedly at odds with the remainder of the range of motion testing done between 2006 and 2011.  Therefore, this reading is anomalous and is not indicative of the overall limitation of extension during this time frame.  Since the majority of the evidence of record indicates that the Veteran's knee extension was not limited to more than 10 degrees, an evaluation in excess of 10 percent throughout the appeal period is not justified.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

While the Veteran is competent to report his symptoms, such as limited motion of the knee, there is no indication that he had the expertise to accurately measure the limitation of extension of his left knee.  The Board must rely upon the measurements provided by trained medical professionals in this regard.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left knee disorder was evaluated as a musculoskeletal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to September 2011, the Veteran's service-connected left knee was manifested by no more than 10 degrees of limitation of extension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected left knee based on extension, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for limitation of extension of the left knee for the period prior to September 2, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in excess of 10 percent for limitation of extension of the left knee for the period prior to September 2, 2011 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


